Exhibit 10.1

Second Amendment
To
Employment Agreement

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Second Amendment”), dated as of
May 8, 2020, is made and entered into by and between Peoples Security Bank and
Trust Company, a Pennsylvania state chartered bank (the “Bank”), Peoples
Financial Services Corp., a Pennsylvania corporation (“Parent”), and Timothy H.
Kirtley (the “Executive”).

Recitals

WHEREAS, the Bank and the Executive are parties to that certain Employment
Agreement, dated as of September 30, 2016 (the “Original Agreement” and, as
amended, changed and modified, the “Agreement”), as amended by that certain
First Amendment to Employment Agreement, dated as of December 5, 2017 (the
“First Amendment”), which sets forth the terms and conditions of the Executive’s
employment by the Bank;

WHEREAS, pursuant to Section 5.9 of the Original Agreement, the Agreement may be
changed or modified by an agreement in writing signed by the Executive, the Bank
and the Parent; and

WHEREAS, the Executive, the Bank and the Parent desire to execute and deliver
this Second Amendment to confirm their written agreement to change and modify
the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, the parties agree as follows:

1.Definitions. Capitalized terms used in this Second Amendment and not otherwise
defined herein shall have the respective meanings ascribed to them in the
Original Agreement.

2.Amendment of Section 2.5. Section 2.5 of the Agreement is hereby amended by
deleting the existing Section 2.5 set forth in the Original Agreement in its
entirety and inserting in lieu thereof the following new Section 2.5:

“Change in Control Termination” means the termination of Executive’s employment
under this Agreement by the Bank or its successor or assignee without Cause, or
by Executive for Good Reason, which occurs within twenty-four (24) months
following a Change in Control.

3.Amendment of Section 2.11. Section 2.11 of the Agreement is hereby amended by
deleting the existing Section 2.11 set forth in the Original Agreement in its
entirety and inserting in lieu thereof the following new Section 2.11:



--------------------------------------------------------------------------------

“Good Reason” means either of the following, without Executive’s prior consent:
(i) a reduction in Base Salary of 5% or more; or (ii) Executive being required
to relocate to a principal place of employment more than 50 miles from Scranton,
Pennsylvania. The events or conditions described in this Section 2.11 will not
constitute Good Reason unless: (a) the Executive provides the Company with
written objection to the event or condition within 30 days of the first
occurrence of such event or condition, (b) the Company does not reverse or
otherwise cure the event or condition within 30 days of receiving that written
objection and (c) the Executive resigns his employment within 30 days following
the expiration of such cure period.

4.No Other Amendments. Except as expressly amended hereby, the provisions of the
Original Agreement, as amended by the First Amendment, are and will remain in
full force and effect and, except as expressly provided herein, nothing in this
Second Amendment will be construed as a waiver of any of the rights or
obligations of the parties under the Agreement.

5.Governing Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the principles of conflicts of laws rules of any state. Any legal proceeding
arising out of or relating to the Agreement (including, without limitation, this
Second Amendment) will be instituted in a state or federal court in the
Commonwealth of Pennsylvania, and each of the Executive, the Bank and the Parent
hereby consent to the personal and exclusive jurisdiction of such court(s) and
hereby waive any objection(s) that they may have to personal jurisdiction, the
laying of venue of any such proceeding and any claim or defense of inconvenient
forum.

7.Counterparts and Facsimiles. This Amendment may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
will be deemed an original, and all of which together will be deemed to be one
and the same instrument.

[signature page follows]



-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment on
the date first written above.

PEOPLES SECURITY BANK AND TRUST COMPANY











By:

/s/ 

Craig W. Best

05-08-2020



Name:

Craig W. Best

Date



Title:

CEO





























PEOPLES FINANCIAL SERVICES CORP.











By:

/s/ 

Craig W. Best

05-08-2020



Name:

Craig W. Best

Date



Title:

CEO





























EXECUTIVE



















/s/ Timothy H. Kirtley

5/11/2020



Timothy H. Kirtley

Date



-3-



--------------------------------------------------------------------------------